Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of claims 1-5, and 8-18 in the reply filed on 11/13/2020 is acknowledged.  The traversal is on the ground(s) that searching all the groups does not create a serious burden of search.  This is not found persuasive because the different groups require different fields of search and different search considerations, which create a serious burden of search.
The requirement is still deemed proper and is therefore made FINAL.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-5, and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato US 2011/0118106.
Regarding claim 1, Sato teaches a honeycomb structured body arranged longitudinally in parallel with a partition wall therebetween (Fig. 4). The body may be a fired extrudate of ceria, zirconia, and alumina (Paragraph [0052]). The ceria-zirconia composite oxide particles have an average particle size of 1 to 50 microns (Paragraph [0034]), the body may include cracks (Paragraph [0054]), which would include cracked particles.
	Regarding claim 3, and 8, the body may have a length to diameter ratio of 0.5 to 0.9 (Paragraph [0111]).
	Regarding claim 4, and 9-11, the diameter of the structure may be 130mm or less (Paragraph [0089]).
	Regarding claim 5 and 12-18, the structure may include a noble metal (Paragraph [0052]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato US 2011/0118106 as applied to claim 1 above, and further in view of Miyata US 2010/0247851.
Sato does not expressly that the phase of the alumina in the catalyst material.
However, Miyata teaches a similar catalyst of a similar structure and configuration, wherein the alumina may be any of alpha, gamma, delta, or theta phase (Claim 13).
At the time of invention it would have been obvious to the person having ordinary skill in art to select one of alpha, gamma, delta, or theta as the alumina phase in view of Miyata. The rationale for doing so would have been to choose a phase among the known possibilities in the art that would yield expected results.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731